Citation Nr: 0006259	
Decision Date: 03/08/00    Archive Date: 03/17/00

DOCKET NO.  93-07 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a low back 
disability, to include degenerative joint disease (DJD) of 
L5-S1.

2.  Entitlement to service connection for a cervical spine 
disability, including cervical fusion of C4-5.

3.  Entitlement to an increased rating for Osgood-Schlatter's 
disease of the right knee, currently assigned a 10 percent 
evaluation.

4.  Entitlement to an increased rating for Osgood-Schlatter's 
disease of the left knee, currently assigned a 10 percent 
evaluation.

5.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from June 1973 to June 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating actions of the Department of 
Veterans Affairs (DVA) Regional Office (RO) in No. Little 
Rock, Arkansas.  The case was previously remanded in February 
1995 and April 1996.  

In June 1999, the RO issued a rating decision granting a 
temporary total rating, based on hospitalization, pursuant to 
38 C.F.R. § 4.29, for the period from October 6, 1998, 
through February 28, 1999, at which time the 10 percent 
evaluation was restored.  However, it is clear that this was 
in error, and that the veteran's temporary total rating 
should be based on convalescence, pursuant to 38 C.F.R. 
§ 4.30.  In this regard, this rating represented an extension 
of a temporary total rating based on convalescence, pursuant 
to 38 C.F.R. § 4.30, which had been granted in February 1999, 
and the RO, in its rationale, noted that the temporary total 
rating should be extended to the second surgery and one month 
beyond.  Moreover, the veteran was not hospitalized for more 
than 21 days.  This matter is referred to the RO for 
appropriate action. 


FINDINGS OF FACT

1.  There is medical evidence showing current diagnoses of 
status post lumbar laminectomies and DJD of the lumbar spine.

2.  Service medical records document an inservice back 
injury, and the veteran has testified that he injured his low 
back in service.  

3.  There is medical evidence attributing the veteran's 
current back disability to inservice injury.

4.  Currently, the veteran has diagnoses of status post 
cervical fusion, and degenerative disc disease (DDD) of the 
cervical spine.

5.  The veteran has testified that he injured his cervical 
spine in service.

6.  There is medical evidence attributing the current 
cervical spine disability to inservice injury.

7.  Osgood-Schlatter's disease of the right knee is 
manifested by slight degenerative changes, complaints of 
occasional swelling and pain, and chondral defects, and is 
productive of moderate disability.

8.  Osgood-Schlatter's disease of the left knee is manifested 
by slight degenerative changes, and complaints of occasional 
pain, reflective of slight disability.
  


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a 
lumbosacral spine disability, to include DJD of L5-S1, is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991); Caluza v. 
Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (per curiam) (table).  

2.  The claim of entitlement to service connection for a 
cervical spine disability, to include cervical fusion of C4-
5, is well grounded.  38 U.S.C.A. § 5107(a) (West 1991); 
Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  

3.  The schedular criteria for a 20 percent evaluation for 
Osgood-Schlatter's disease of the right knee have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.40, 4.41, 4.45, 4.59, Part 4, Code 5257 (1999).

4.  The criteria for an evaluation in excess of 10 percent 
for Osgood-Schlatter's disease of the left knee have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.41, 4.45, 4.59, Part 4, Code 
5257 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Service Connection Issues

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998) it was held that under 38 U.S.C. 
§ 5107(a) VA has a duty to assist only those claimants who 
have established well grounded (i.e., plausible) claims.  
Indeed, VA cannot assist a claimant in developing a claim 
which is not well grounded.  Morton v. West, 12 Vet. 
App. 477, 486 (July 14, 1999), req. for en banc consideration 
by a judge denied, No. 96-1517 (U.S. Vet. App. July 28, 1999) 
(per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question is whether the appellant 
has presented evidence that the claim is well grounded; that 
is, that the claim is plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).  

Concerning the first element, current disability, the medical 
evidence establishes that the veteran has current low back 
and cervical spine disabilities.  He is status post lumbar 
laminectomies, and he has been diagnosed with DJD of the 
lumbar spine, for example in May 1997.  In addition, he is 
status post cervical fusion, and DDD of the cervical spine, 
with radiculopathy, was diagnosed on a May 1997 VA 
neurological examination.  

Turning to the second and third elements, evidence of service 
incurrence, and a nexus between an in-service injury and the 
current disability, service medical records show the 
veteran's treatment for a back injury sustained in a fall 
down a flight of stairs, in September 1976.  On the report of 
medical history in April 1977, in conjunction with his 
separation examination, the veteran reported "recurrent back 
pain," and the examiner noted "muscle spasm-chronic back 
pain."  Additionally, at a hearing before a hearing officer 
in January 1993, the veteran testified that he had initially 
injured his back in service in about 1974 or 1975 in a 
parachute jump.  He was put in traction for about a week, and 
then a limited duty profile for a short time.  He also thinks 
that he injured his neck in the same inservice parachute jump 
injury in which he injured his back.  Thus, there is evidence 
of service incurrence.  

According to a VA examination in July 1995, the veteran 
stated that he made over 200 parachute jumps while in 
service.  He did not remember any specific jump that caused 
him to have an injury, but over a period of time, he began 
having problems with neck and low back pain.  Since his 
discharge in 1977, he had had at least three or four 
surgeries on his neck, and at least two surgeries on his 
lower back, because of DDD.  He was involved in a motor 
vehicle accident in 1981, but had problems with his neck and 
lower back even before the surgery.  The impression was 
degenerative disc disease of the cervical and lumbar spine 
are, and it was the opinion of the examiner that the neck and 
lower back problems were related to service-connected 
disabilities, resulting from multiple parachute jumps.  
Although this examiner also concluded, somewhat ambiguously, 
that "[i]t does not appear from reviewing the claims file [] 
that his problem was not caused or even aggravated by the 
motor vehicle accident that occurred in 1981," his previous 
statement provides a nexus to service.  Moreover, this was an 
independent conclusion, drawn by the physician after 
listening to the patient's lay history and performing an 
examination, and not simply a recitation of history.  
Sanchez-Benitez v. West, No. 97-1948 (U.S. Vet. App. Dec. 29, 
1999).  Other medical records dated from March 1992 to April 
1998 provide similar conclusions.  It should also be 
emphasized that evidence is not weighed, and is assumed to be 
credible, for the purpose of determining whether a claim is 
well-grounded.  See King, supra. 

Consequently, all elements having been satisfied, both 
service connection claims are well-grounded.  However, for 
reasons to be discussed, further development is required 
prior to an appellate decision on the merits.  



B.  Increased Rating - Bilateral Knee Disabilities

The appellant's contentions regarding the increase in 
severity of his disabilities constitute plausible or well-
grounded claims.  Proscelle v. Derwinski, 2 Vet.App. 629 
(1992).  The relevant facts have been properly developed, 
and, accordingly, the obligation to assist in the development 
of the appellant's claims has been satisfied.  38 U.S.C.A. 
§ 5107(a) (West 1991); Murphy v. Derwinski, 1 Vet.App. 78 
(1991).  

The veteran was seen for complaints of bilateral knee pain, 
diagnosed as Osgood-Schlatter's disease, on numerous 
occasions inservice.  He filed his initial claim for 
compensation benefits in June 1977, and service connection 
was granted for Osgood-Schlatter's disease, bilateral, in 
October 1977, evaluated as 10 percent disabling.  As a result 
of a VA examination of September 1984, which disclosed pain 
and slight swelling of the tibiale tuberosities, the 
veteran's rating was reduced to noncompensable levels in 
October 1984.  

During this appeal, in September 1998, a 10 percent rating 
was assigned for Osgood-Schlatter's disease of each knee, 
effective in October 1994.  However, a rating decision during 
an appeal which grants less than the maximum available rating 
does not "abrogate the pending appeal."  AB v. Brown, 6 
Vet. App. 35, 38 (1993).  Consequently, the issue remains on 
appeal.  

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (1999).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4 (1999).  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded history, 
including service medical records.  38 C.F.R. §§ 4.2, 4.41 
(1999); Schafrath v. Derwinski, 1 Vet.App. 589 (1991).  
Nevertheless, the present level of disability is of primary 
concern, and the past medical reports do not have precedence 
over current findings.  Francisco v. Brown, 7 Vet.App. 55 
(1994).  An evaluation of the level of disability present 
also includes consideration of the functional impairment of 
the veteran's ability to engage in ordinary activities, 
including employment, and the effect of pain on the 
functional abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(1999); Schafrath.  

The medical evidence of record includes a VA neurology 
examination of July 1995, which noted that although the 
veteran had no atrophy of the legs, he had some weakness in 
the right leg and had to walk with a cane because of 
difficulty picking the right leg up when he walked.  In July 
1996, a VA psychiatrist wrote, in substance, that the veteran 
had nerve damage and muscle atrophy involving the right leg, 
which affected his gait, causing him to walk with a limp and 
lose his balance easily.  His disabilities were a resulted of 
degeneration of his spinal discs and associated 
radiculopathies. 

According to a disability examination conducted by a VA 
physician in October 1996, the veteran was partially 
paralyzed on the right side, with a partial right foot drop, 
and he fell periodically because his right leg gave out.  
However, the knees were not mentioned as the cause of these 
symptoms, and DJD and DDD of the cervical and lumbar spinal 
segments were the diagnoses.  

According to a VA physical therapy note dated in April 1997, 
the veteran complained of right knee buckling and giving out, 
with the left knee beginning to do the same.  He stated he 
fell 20 times per month.  Additionally, his right knee was 
swollen at times on awakening, and popped.  Keeping the knee 
straight was very painful, and he had no feeling in parts of 
the right leg.  His left knee would get puffy around the 
kneecap.  Examination disclosed range of motion from 0 to 129 
degrees in the right knee, and 0 to 134 degrees in the left 
knee.  In May 1997, he was issued a large neoprene knee 
sleeve and blue tube.  

On a VA neurological examination in May 1997, for the purpose 
of evaluating the veteran's spinal disorders, the veteran was 
noted to limp on the right leg "in a somewhat exaggerated 
fashion."  He also underwent a VA orthopedic examination 
that month, again to evaluate his spinal disorders; at which 
time he was noted to walk with a hemiparetic gait on the 
right.  

On a VA physical examination in October 1997, the veteran 
related that he had injured his right knee after some hard 
landings while a paratrooper.  He stated that he had had 
trouble off and on with his knees since then.  He had been 
told he had Osgood-Schlatter's disease in service.  He stated 
that his right knee would "give way" on him, causing him to 
fall.  On examination he appeared to be in no discomfort, and 
ambulated normally without a limp.  Examination of the knees 
revealed the muscle circumference of the thighs and calves to 
be equal on both sides.  He had no instability of his knees, 
or significant effusion.  There was some crepitance noted 
with flexion and extension, and with pressure over the 
patella on the left side, but none on the right.  The tibiale 
tubercles were prominent but not markedly so.  He complained 
of a little tenderness to heavy pressure over the tibiale 
tubercle on the right.  X-rays of the knees were normal.  

Records of the veteran's treatment at the Southwest Pain 
Management Clinic from September 1997 to February 1998 show 
treatment for back and neck complaints but knee complaints 
were not specifically mentioned.  Regarding the lower 
extremities, his gait was enteralgic, but no complaints or 
findings related to the knees were reported.  

The veteran's VA treating psychiatrist wrote, in May 1998, 
that a physical examination report that the knee was not 
grossly abnormal, and that the veteran's gait was normal, was 
false and contradicted in his VA records in numerous places.  
She noted that he had had a pronounced limp during the entire 
time she had known him, and that "there are many other 
references in his chart about his right knee being weak, 
unstable and that he has a noticeable limp."  

On a VA psychiatric examination in February 1998, the veteran 
complained of his physical problems, focusing on his neck and 
back problems.  It was noted that "[h]e gave relatively 
little importance to his knee problems as he described the 
physical functioning disabilities that he had."  

Private medical records dated from August 1998 to March 1999 
show the veteran's treatment by J. Yocum, M.D., for a right 
knee injury, including two surgical procedures.  According to 
these records, the veteran "lost consciousness and fell," 
striking his right knee, in August 1998.  A bone scan 
disclosed increased uptake in the right and left knees most 
in keeping with long standing degenerative or post-traumatic 
change.  The opinion summarizing all areas of the bone scan 
noted "multiple abnormalities of relatively low intensity."  
On an evaluation about nine days after the injury, the 
veteran gave a history of having injured the knee many years 
ago in service.  Since then he had experience recurring 
episodes of swelling and pain; however, the current symptoms 
were new and worse than his baseline discomfort.  On 
examination of the right knee, he had no effusion.  There was 
apparent tenderness of the medial joint line.  He had full 
range of motion in flexion and extension with pain at the 
limits.  He had no instability, and Lachman's sign was 
negative.  However, he seemed to have pain with McMurray's 
maneuver.  Dr. Yocum felt that the veteran had sustained a 
medial collateral ligament strain, and may have medial 
meniscal injury as well.  

In September, the veteran returned for a follow-up, and 
reported having recurring swelling, pain, and limitation of 
motion.  On examination, he had mild to moderate effusion 
with marked medial joint line tenderness, marked limitation 
of motion with pain beyond 10 degrees of extension and 120 
degrees of flexion, and pain with McMurray's maneuvers.  
There was no instability.  It was felt that he had a meniscal 
injury, and, accordingly, in October 1998, he underwent right 
knee arthroscopy with laser medial meniscal repair and 
debridement of the medial femoral condyle and patellar 
femoral chondromalacia.  

Follow-up records show that his symptoms worsened, and in 
January 1999, he underwent right knee arthroscopy with 
partial medial meniscectomy and debridement of grade III 
chondromalacia via femoral condyle and debridement of 
anterior cruciate ligament stump.  According to the operative 
report, there was grade III chondromalacia effecting the 
medial femoral condyle with unstable cartilage periphery.  
There was also a tear of the anterior cruciate ligament.  
There was some chondromalacia in the trochanter groove of the 
patellofemoral joint, without an unstable component.  

According to a follow-up evaluation in March 1999, the 
veteran reported that his knee was improving, although he had 
some continuing symptoms.  He had had several episodes of 
recurrent swelling following coaching activities with his 
daughter's baseball team.  On examination, he had no 
effusion.  He had full extension and flexion, and mild pain 
with McMurray's maneuvers.  Dr. Yocum noted that there were 
chondral defects of the medial femoral condyle and 
patellofemoral articulations, and discussed potential 
procedures with the veteran.  

As noted above, the veteran has been granted a temporary 
total rating for the period from October 6, 1998, through 
February 28, 1999, at which time the 10 percent evaluation 
was restored.  Thus, the condition of the veteran's knee 
during that time period, when he was recuperating from, or 
undergoing, surgery, is not relevant to the veteran's 
schedular rating, except insofar as chronic disability is 
shown.  

The veteran's bilateral knee disabilities have been rated 
analogously to diagnostic code 5257.  Diagnostic code 5257, 
which pertains to "other impairment of the knee, recurrent 
subluxation or lateral instability," provides for a 10 
percent rating for slight impairment, a 20 percent rating for 
moderate impairment, and a 30 percent rating for severe 
impairment of the knee.  38 C.F.R. Part 4, Code 5257 (1999).  
However, no instability or subluxation has been clinically 
recorded, although the veteran has complained of giving way 
of the knee.  In this regard, although the veteran's 
psychiatrist wrote, in May 1998, that there were many 
references in his chart to his right knee being weak and 
unstable, the clinical evidence of record does not reveal any 
instability, including during the time of recent treatment 
for a torn medial meniscus.  

Regarding whether there is "other impairment of the knee" 
such as to warrant an evaluation in excess of 10 percent for 
either knee, although the VA examination in October 1997 
reported that the veteran did not limp, the veteran's 
psychiatrist wrote, in May 1998, that he had limped the 
entire time she had known him, and in fact the record 
contains many notations observing that the veteran walked 
with a limp.  Nevertheless, it is important to note that this 
limp has not been attributed to his right knee disability.  
Rather, it has been attributed either to DDD in the lumbar 
spine, or non-physiological causes.  Indeed, the same 
psychiatrist wrote, in July 1996, that the veteran had nerve 
damage and muscle atrophy involving the right leg, which 
affected his gait, causing him to walk with a limp and lose 
his balance easily, and that the disability resulted from 
degeneration of his spinal discs and associated 
radiculopathies.  Consequently, the evidence does not show 
that the veteran walks with a limp due to a knee disability.

Turning to the remaining diagnostic codes pertaining to the 
knee, a separate rating may be granted for symptoms of a 
service-connected disability which are not "duplicative of 
or overlapping with the symptomatology" of another 
condition.  See 38 C.F.R. § 4.14 (1999), Esteban v. Brown, 6 
Vet. App. 259, 262 (1994).  VA specifically has found that 
limitation of motion and instability contemplated under 
diagnostic code 5257 do not overlap.  VAOGCPREC 23-97 (July 
1997).  However, although flexion ranging from 120 to 134 
degrees has been noted, this is far short of the 45 degrees 
of flexion contemplated by a 10 percent rating.  38 C.F.R. 
Part 4, Code 5260; see 38 C.F.R. § 4.71, Plate II (1999).  
Limitation of extension, to 10 degrees, was only shown on one 
occasion, in September 1998, when the veteran was being 
treated for a nonservice-connected injury which had occurred 
in August 1998.  See 38 C.F.R. Part 4, Code 5261 (1999).  
Moreover, by March 1999, after two surgeries, full extension 
had returned.  

Regarding diagnostic codes 5258 and 5259, pertaining to, 
respectively, dislocation and removal of the semilunar 
cartilage, the veteran sustained a torn medial meniscus in 
August 1998, which is not service-connected.  Although he has 
complained on several occasions of swelling, this has not 
been reflected on examinations; again, except following the 
injury in August 1998, and the evidence does not indicate 
frequent episodes of locking.  Consequently, the evidence 
does not demonstrate that an additional disability rating 
under a separate diagnostic code is appropriate.  

Also for consideration is the extent to which factors such as 
pain on motion, weakened movement, excess fatigability, lost 
endurance, swelling or incoordination, cause functional 
impairment.  See 38 C.F.R. §§ 4.40, 4.45 (1999), DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  When evaluating functional 
loss due to pain, the pain must be supported by "adequate 
pathology," such as injury to the muscle, bone, ligaments, 
or nerves. See 38 C.F.R. §§ 4.40, 4.45 (1999).  Although X-
rays in October 1997 were interpreted as normal, a bone scan 
in August 1998 was suggestive of low intensity, long standing 
degenerative or post-traumatic changes.  Moreover, 
chondromalacia was noted in the right knee during both 
surgical procedures; although some of this was debrided, the 
evidence indicates that the surgery did not correct all of 
the chondral defects.  Unlike the meniscal tear, these 
defects cannot be dissociated from the service-connected 
Osgood-Schlatter's disease.  In this regard, the veteran's 
knee disability was thought to be chondromalacia on one 
occasion in service.  Moreover, when seen for his knees, he 
has consistently reported recurrent swelling, particularly in 
the right knee.  Consequently, with the resolution of all 
reasonable doubt in the veteran's favor, the evidence of 
chondromalacia in the right knee, slight degenerative or 
post-traumatic changes, and complaints of swelling, an 
evaluation of 20 percent for the veteran's right knee 
disability is warranted.  

As to the left knee, the veteran's complaints regarding his 
knees have been predominantly concerning his right knee.  
Moreover, although a bone scan disclosed slight degenerative 
or post-traumatic changes in the left knee as well, the 
veteran is currently in receipt of a 10 percent rating for 
that knee.  Although there was crepitance on one examination, 
the normal physical examination findings and the veteran's 
complaints are contemplated by the 10 percent rating 
currently in effect.  Consequently, the disability picture 
does not more nearly approximate moderate impairment of left 
knee, and, accordingly, a question as to which of two 
evaluations to apply has not been presented.  38 C.F.R. § 4.7 
(1999).  

Preliminary review of the record reveals that the RO 
expressly declined referral of the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for the assignment of an extra-schedular rating under 38 
C.F.R. § 3.321(b)(1) (1999).  This regulation provides that 
to accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case for assignment of an extra-
schedular evaluation commensurate with the average earning 
capacity impairment.  The governing criteria for such an 
award is a finding that the case presents such an exceptional 
or unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  The Board is precluded by 
regulation from assigning an extra-schedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance, however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  Moreover, the Board 
must address referral under 38 C.F.R. § 3.321(b)(1) only 
where circumstances are presented which are exceptional or 
unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.  
VAOGCPREC. 6-96 (1996). 


ORDER

The claims of entitlement to service connection for a low 
back disability, to include DJD of L5-S1, and a cervical 
spine disability, including cervical fusion of C4-5, are well 
grounded.  To this extent only, the appeal as to those issues 
is granted.

An evaluation of 20 percent for Osgood-Schlatter's disease of 
the right knee is granted, subject to regulations governing 
the payment of monetary benefits.

An evaluation in excess of 10 percent for Osgood-Schlatter's 
disease of the left knee is denied.  




REMAND

Because the claims of entitlement to service connection for a 
low back disability and a cervical spine disability are well 
grounded, VA has a duty to assist the appellant in developing 
facts pertinent to the claims.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.159 (1999); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).

Although the Board is cognizant of the length of the time it 
has taken to process this appeal there is conflicting medical 
evidence as to a nexus of lumbosacral and cervical spine 
disabilities to service.  For example, on a VA examination in 
July 1995, the examiner opined that the neck and lower back 
problems were related to service-connected disabilities, 
resulting from multiple parachute jumps.  In contrast, VA 
neurological and orthopedic examinations in May 1997 
concluded that there was insufficient evidence to relate his 
back or neck disabilities to injuries incurred while he was 
in service.  Although other records opine a connection 
between service injury and current disability, these 
contradictory opinions are the only records in which the 
conclusion was based on a review of the claims file.  

Additionally, although the report of medical history provided 
by the veteran in April 1977, in conjunction with his 
separation examination, noted "recurrent back pain" and 
"muscle spasm-chronic back pain," the clinical evaluation 
itself, conducted in May 1977, noted the spine to be normal, 
and no diagnosis pertaining to the low back was reported.  
Evidence contemporaneous with the veteran's early post-
discharge years first contains a reference to the back on a 
VA examination in October 1982, at which time he reported 
that he had injured his back in a car accident, had been in 
traction for nine days in July 1980, and had undergone back 
surgery in October 1981.  Unfortunately, there is no 
contemporaneous evidence on file of the status of the 
veteran's back between his discharge in 1977 and this 1982 
examination, by which time he had sustained an intervening 
injury.  

Regarding the cervical spine, records from St. Anthony's 
Hospital dated from June to July, 1987, report that the 
veteran had originally suffered an injury in Georgia some two 
years earlier, and had undergone surgery, but problems had 
persisted, which were diagnosed, in June 1987, as DDD of C4-
5.  He underwent anterior diskectomy with fusion in July 
1987.  

The earliest occasion of record in which the onset of post-
service low back or neck disabilities is explicitly related 
to service is contained in VA domiciliary records dated July 
to October, 1990, when the veteran reported many back strain 
injuries during service as a paratrooper from 1973 to 1977, 
followed by an extended history of chronic pain in the neck 
and low back.  A history of multiple back surgeries was also 
reported, including a laminectomy in 1983, removal of 
vertebrae from the upper neck in 1986-1987, and removal of 
disc and bone spurs in 1987.  

Subsequent records do not provide a consistent chronology of 
events that occurred from the time of the veteran's discharge 
until a low back disability was reported in 1982 and a 
cervical spine disability was diagnosed in 1987.  
Specifically, there is conflicting evidence as to whether the 
veteran had a low back disability and/or surgery prior to a 
motor vehicle accident in which he reportedly injured his 
back.  Additionally, there is conflicting evidence as to 
whether a cervical spine disability existed prior to post-
service injury.  Moreover, the evidence as to the inservice 
injury or injuries is similarly inconsistent.   

On the other hand, the examiner in May 1997 noted that he was 
unable to establish that the veteran's back and neck 
disabilities were be related to an injury sustained during 
parachute jumping, because he had been unable to find a 
definite reference in the medical records that he had been 
treated for such.  However, "service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service."  
38 C.F.R. § 3.303(d).  Thus, while the absence of inservice 
treatment or notation may be relevant, it is not dispositive.  
In this case, records of the veteran's treatment or other 
contemporaneous account of the status of his back during the 
immediate post-service years, particularly through his first 
surgery, are also of importance.  

In this regard, further compounding the problem are several 
notations indicating that the veteran has difficulties with 
memory.  According to a disability evaluation by a VA 
physician dated in October 1996, it was felt that the veteran 
had some cognitive impairment.  The VA examiner in May 1997 
noted that the veteran himself stated that he did not have an 
accurate memory.  Records of the veteran's treatment at the 
Southwest Pain Management Clinic from September 1997 to 
February 1998 similarly note a "very poor memory."  This 
effects the weight and credibility of inservice and post-
service clinical histories related by the veteran.  

In March 1995, the RO requested that the veteran submit 
reports of his treatment after service, including following 
the car accident in 1982, or provide identifying information 
and authorizations to enable the RO to assist in obtaining 
the information.  Several authorization for the release of 
records forms were included.  Again, in May 1996, he was 
requested to provide medical records, or authorizations and 
identifying information, to enable the VA to obtain the 
evidence of post service treatment, including the hospital 
where he initially had lumbar spine surgery, treatment for 
his car accidents, and records from potential employers 
mentioned at the hearing.  In response to the first request, 
the veteran submitted hospitalization records dated in 1987, 
and after the second request, he replied that he had 
submitted all requested evidence, and that it was impossible 
to get some records as hospitals only kept them for ten years 
or less.  He did not document any unsuccessful attempts, 
however.  He also stated that he felt that there was 
sufficient evidence of record.  However, the veteran's 
opinion of the adequacy of the record on appeal is not 
determinative.  

In September 1998, the veteran submitted a letter from a 
private physician, D. Spalding, M.D., who wrote that he was 
the family physician of the veteran during 1978, and that he 
should be contacted for further information.  Accompanying 
this letter was a statement from the veteran, to the effect 
that Dr. Spalding had treated him for neck and back problems 
in 1978.  Because of this evidence indicating that Dr. 
Spalding treated the veteran shortly after service for 
complaints potentially related to the disabilities at issue, 
it is imperative that Dr. Spalding's records be obtained.  
Additionally, although the veteran has not submitted evidence 
in response to the earlier, more generalized records 
requests, there is evidence of medical treatment which has 
been identified with some degree of specificity.  In 
particular, in connection with his October 1982 VA 
examination report, the veteran stated that he had been 
hospitalized for traction in July 1980, and for back surgery 
in October 1981.  He identified his doctors as Dr. Spalding 
and Dr. Fefferman.  He was living in South Bend, Indiana, at 
the time.  In addition, the records from St. Anthony's dated 
in June and July 1987, referred to recent cervical spine 
treatment in South Bend.  

Thus, while the veteran has been provided ample notification 
of the need to submit additional evidence, in view of their 
importance to this case, the veteran should be provided one 
more opportunity to submit authorizations for the release of 
records of this specifically identified treatment.  Further, 
if additional, relevant evidence is elicited, the veteran 
should be afforded an examination.  

It must also be noted that the duty to assist is not a one-
way street.  When necessary or requested the veteran must 
cooperate with the VA in obtaining evidence.  If a veteran 
wishes help, he cannot passively wait for it in circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991) (reconsideration denied, 1 Vet. App. 406 
(1991)).  

The issue of a total rating based on individual 
unemployability due to service-connected disability is also 
deferred pending development on the service connection 
issues, because the outcome of the total rating issue may be 
impacted by the determination in the service connection 
issues.  The appellant has the right to submit additional 
evidence and argument on that matter or the matters the Board 
has remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following:

1.  After securing appropriate authorizations, 
the RO should request legible copies of the 
complete clinical records of the veteran's 
treatment by D. Spalding, M.D., of Mishawaka, 
Indiana, particularly for periods treated from 
1977 to 1987, whose address is contained on 
the letter in the claims file dated September 
16, 1998.  

2.  The veteran also should be requested to 
provide authorizations and identifying 
information to enable VA to obtain records of 
hospitalizations reported on his October 1982 
VA examination report, specifically, a 
hospitalization in July 1980 for traction, and 
in October 1981 for back surgery, while the 
veteran was living in South Bend, Indiana, as 
well as treatment by Dr. Fefferman during that 
time period.  Finally, the veteran should 
identify the treatment provider, and authorize 
the release of records showing treatment for 
an injury to the cervical spine in South Bend, 
Indiana, prior to his treatment at St. 
Anthony's in June 1987.  

3.  The RO should notify the appellant that he 
may submit additional evidence and argument in 
support of any of the claims on appeal which 
have not been finally decided. 

4.  Even if additional relevant evidence is 
not received, as a result of the foregoing, 
the veteran should be scheduled for a VA 
examination to determine whether he currently 
has a cervical or lumbar spine disability, of 
service onset.  

The examiner should be asked to respond to the 
following questions.

Is it as likely as not that disability of the 
veteran's lumbosacral and cervical spinal 
segments are due to inservice trauma?

Is it as likely as not that disability of the 
veteran's lumbosacral and cervical spinal 
segments are due to postservice trauma? 

The claims file, and a copy of this remand, 
must be reviewed by the examiner prior to the 
examination, in particular, the service 
medical records, the VA examination report of 
October 1982, hospitalization records from St. 
Anthony's Hospital dated in June and July, 
1987, and any records dated between discharge 
and the 1987 hospitalizations.  The complete 
rationale for all diagnoses and opinions 
expressed should be provided, including the 
evidence on which the conclusions reached are 
based, e.g., history provided by the veteran 
and/or medical evidence in file.  

5.  RO should review the veteran's claims 
folder and ensure that all the foregoing 
development has been completed.  If any 
development is incomplete or inadequate, 
appropriate corrective action should be taken.   

After completion of the requested development, the case should 
be reviewed by the originating agency.  If the decision 
remains adverse to the veteran, he and his representative 
should be furnished a supplemental statement of the case and 
afforded an opportunity to respond.  Thereafter, the case 
should be returned to the Board for appellate consideration, 
if otherwise in order.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JOHN FUSSELL
	Acting Member, Board of Veterans' Appeals



 

